IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60295
                        Conference Calendar


VERONICA MCCALLUP,

                                         Plaintiff-Appellant,

versus

KEMPER COUNTY MESSENGER NEWSPAPER,

                                         Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 4:02-CV-71-LN
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Veronica McCallup, Mississippi prisoner # K1256, appeals the

dismissal of her in forma pauperis (IFP) complaint for failure to

state a claim upon which relief may be granted.   McCallup alleged

that she was slandered and defamed and that her constitutional

rights were violated, when pursuant to a conspiracy the

defendants published a newspaper article that failed to report

she had filed a notice of appeal after her trial.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60295
                                  -2-

     McCallup has failed to show that her allegations of slander

and defamation meet the standards for a constitutional claim.

See Mowbray v. Cameron County, Tex., 274 F.3d 269, 277 (5th Cir.

2001) (holding that allegations of public humiliation and

subjection to scorn and ridicule did not state a claim under

42 U.S.C. § 1983).    McCallup has also failed to show that her

complaint states a claim for slander or defamation under

Mississippi law.     See Stafford v. True Temper Sports, 123 F.3d

291, 297 (5th Cir. 1997); Armistead v. Minor, 815 So. 2d 1189,

1195 (Miss. 2002).

     McCallup has likewise failed to show that the district court

erred in utilizing the provisions of 28 U.S.C. § 1915, which

apply broadly to prisoners’ suits brought in forma pauperis.

Because McCallup has not shown that her complaint would have

passed muster with additional factual development, see Eason

v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994), we are not persuaded

that the district court erred in dismissing McCallup’s complaint

without conducting an evidentiary hearing pursuant to Spears

v. McCotter, 766 F.2d 179, 180 (5th Cir. 1985).     Finally, as

McCallup has not shown that a viable claim is perceptible from

the underlying facts asserted in the complaint, she has failed to

show that the district court erred in dismissing the complaint

without affording an opportunity for amendment.     See Jones

v. Greninger, 188 F.3d 322, 326-27 (5th Cir. 1999).
                            No. 02-60295
                                 -3-

     McCallup’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Accordingly, McCallup’s appeal is DISMISSED.   See 5TH CIR.

R. 42.2.    This court recently has cautioned McCallup that because

of her accumulation of strikes for purposes of 28 U.S.C.

§ 1915(g), she may not proceed IFP in any civil action or appeal

filed while she is incarcerated or detained in any facility

unless she is in imminent danger of serious physical injury.       See

28 U.S.C. § 1915(g); McCallup v. Musgrove, No. 02-60233 (5th Cir.

Aug. 20, 2002) (unpublished); McCallup v. Miss. Dep’t of

Corrections, No. 02-60243 (5th Cir. Aug. 20, 2002) (unpublished).

McCallup is hereby further cautioned that the prosecution of

additional frivolous appeals will invite the imposition of

additional sanctions.   McCallup should review any pending appeals

to determine whether they raise frivolous issues.

     APPEAL DISMISSED; THREE-STRIKES BAR NOTED; SANCTION WARNING

ISSUED.